PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/180,877
Filing Date: 5 Nov 2018
Appellant(s): Levy, Frank; Levy, Kimberley



__________________
HOWARD FLAXMAN
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 25 April 2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02 December 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claim(s) 1-5 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,548,607 (“Netzer”) in view of U.S. Publication No. 2012/0004598 (“Levy”).

Claim(s) 6, 7, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,548,607 (“Netzer”) in view of U.S. Publication No. 2012/0004598 (“Levy”) and U.S. Patent No. 6,572,873 (“Osman”).

Claim(s) 1-5, 9-13, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0004598 (“Levy”) in view of U.S. Patent No. 6,893,421 (“Larson”) and EP 2,548,607 (“Netzer”).

Claim(s) 6, 7, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0004598 (“Levy”) in view of U.S. Patent No. 6,893,421 (“Larson”), EP 2,548,607 (“Netzer”), and U.S. Patent No. 6,572,873 (“Osman”).

(3) NEW GROUNDS OF REJECTION
There are no new ground(s) of rejection.

(4) WITHDRAWN REJECTIONS
There are no withdrawn ground(s) of rejection.

(5) Response to Argument

A. Rebuttal of Appellant’s arguments concerning the rejection of Claim 1 over Netzer in view of Levy
Appellant argues (Pg. 9) “[t]he devices of Levy and Netzer are very different, and absent the application of impermissible hindsight, there appears to be no reason to combine the references as suggested by the Examiner”. However, this is not persuasive.
In response to Appellant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Specifically, Examiner submits that both Levy and Netzer are directed toward medical devices which are configured to generate a medical foam via agitation of a liquid and compressed gas portion to treat various medical maladies (see Levy – Abstract, Par. 3, 5, 6, 12, 29; see Netzer – Abstract, Par. 11, 17, 82, 83). The device of Netzer is directed toward in vivo foam generation for sclerotherapy of blood vessels (see Par. 4, 9). Levy is directed toward ex vivo foam generation for a wide variety of medical applications including hair growth, wound care, and ulcer healing (Par. 2, 12) whereby the foam can be created and then inserted into a syringe (260) for application to the treatment area of interest – whereby Levy also discusses past usages of such foams for sclerotherapy (Par. 5 and 29). 
Importantly, Netzer recognizes that ex vivo foam generation is known in the art and typically involves creation of foam “far remote from its point of application and before it enters the body” (Par. 4), but that such ex vivo generation can lead to partial or total collapse of the foam prior to its delivery at the treatment area of interest (Par. 4) and therefore in vivo generation as part of a catheter device is preferably to ex vivo generation (Par. 11, 83).
Also of important note, Levy acknowledges the key concepts of foam generation are also known in sclerotherapy (Par. 29) and that the utility of the foam generating apparatus “may alternatively be used” [emphasis added] to treat wounds, ulcerations, and stimulate hair growth (Par. 29 and Par. 5). Examiner notes that the use in Levy of the phrase “alternatively” is clearly suggestive that use of the instant device to generate foam for wounds, ulcerations, and stimulate hair growth is a suitable alternative to its use to generate foams for sclerotherapy. There is no suggestion that the device of Levy should be limited to ONLY wounds, ulcerations, and stimulating hair growth OR that the device of Levy would be unsuitable for the generation of foams for sclerotherapy. To the contrary, Examiner submits that the language used by Levy in recognizing the use of foams in sclerotherapy (Par. 5 and 29) along with the use of the phrase “alternatively” (Par. 29) in the same paragraph that mentions sclerotherapy to discuss the specific indication of the foams for additional use in wounds, ulcerations, and stimulating hair growth – the ordinary artisan would reasonable recognize and appreciate that the device of Levy would logically be useful for generating medical foams for sclerotherapy.
Levy extolls the virtues of his specific tip design and foam generation system via venturi arrangements (Par. 3-5 and 29) to effectively mix the gas and liquid solution to efficiently create the medical foam. Examiner submits that the ordinary artisan would have therefore found it obvious to construct the device of Nezter with a venturi based tip design having a mixing chamber fed by a multi-channel arrangement, as disclosed by Levy, in order to utilize a known and predictable manner by which medical foam may be created in an efficient manner to ensure suitable mixing and agitation. Examiner submits that any artisan looking for ways to improve a foam generating sclerotherapy device catheter of Netzer would look to the disclosure of Levy, which likewise is directed toward medical foam generation and includes explicit acknowledgment of the applicability of foam generation in sclerotherapy, for alternative means by which a medical foam might be mixed/agitated to obtain superior foam generation (i.e. replacement of the baffle design of Netzer - see Fig. 4) with a venturi based system that provides for a mixing chamber to allow for feeding of the gas and liquid supplies directly within the mixing chamber. 
Levy clearly acknowledges that the tip design is useful for the generation of MANY different types of medical foams across otherwise unrelated applications (i.e. hair growth stimulation versus wound/ulcer treatment versus compartment syndrome – see “compartmentalization” – see Par. 12, 13 – reciting that the apparatus is “well suited for any other use requiring CO2 for its performance” [emphasis added]) and the ordinary artisan would clearly recognize that Levy’s mention of the use of foam in sclerotherapy (even in passing) is suggestive of shared technology, science, and concepts (Par. 5 and 29) whereby the need of compressed gases agitated with a liquid therapeutic to generate sclerotherapy foam would be recognized as among these “any other uses” discussed by Levy (see Par. 13). See also Par. 29 in Levy which recites “[t]his solution may include any of various solutions such as, but not limited to…” [emphasis added] which is clear indication that Levy does not consider the specific examples discussed therein to be exhaustive, merely exemplary, whereby the ordinary artisan will be expected to consider other obvious utilities of delivery of “any of various solutions” for “any other uses” for which medical foam generation may be useful (including sclerotherapy).
Appellant argues (Pg. 10) that “[t]his appears to be boilerplate rationale, which is based upon impressible hindsight and not based upon rational underpinnings, rather than a proper rationale in accordance with KSR”. However, this is not persuasive.
Specifically, Levy and Netzer both disclose two alternative designs for a mixing chamber by which a gas and liquid supply may be mixed and agitated to create a medical foam (with implicit suggestion by Levy – see Par. 29 – that such a construction would also be useful for generation of sclerotherapy foams). Netzer utilizes a system of a sieve (401) and baffles/protrusions (400) which serve to create turbulence (410) within the provided fluid streams (405a, 406a) to create a foam (402). Levy on the other hand teaches an alternative means of generation which involves separately delivering the fluids via isolated fluid handling conduits/channels (256, 216) for deposition into a mixing chamber (240) where the venturi creates disparate pressures to induce mixing of the gas and liquid with a porous membrane sieve provides a surface for foam formation (Par. 9 and 29). The ordinary artisan would therefore recognize that a venturi based mixing chamber (such as that disclosed by Levy) merely constitutes a suitable, alternative design to a baffle based system (such as that disclosed by Netzer) for the purposes of generating medical foam (including those foams used for sclerotherapy applications) – whereby the venturi based design is extolled by its inventor for its ability to use static mixing features to effectively and efficiently agitate a gas and liquid into a medical treatment foam (Par. 3-5). 
Examiner notes that “[i]t is a settled principle of law that a mere… substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though changes of the kind may produce better results than prior inventions”, see In re Williams, 36 F.2d 436, 438 (CCPA 1929), see also KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). Here there is a substitution of one know foam generating means (i.e. a baffle and sieve design - Netzer) for a suitable, art recognized alternative means (i.e. a venturi based mixing chamber fed directly by tubular channels/conduits with a porous sieve to serve as a surface for foam generation) – whereby it is suggestive by the prior art (see Levy) that such a foam generating mixing chamber may be more efficient than prior art solutions and therefore presents a clear obviousness to implement such a substitution with predictable results (i.e. foam generation of a medical foam which is known to be used in sclerotherapy) obtained in an in vivo sclerotherapy system such as that described by Netzer.
Appellant argues (Pg. 11) “Levy’s invention is not directed to the delivery of sclerosing agents and expressly notes the invention provides a distinct and different use for medical foam, that is, the treatment of wounds”. However, this is not persuasive.
Examiner submits that Levy does not appear to disparage the use of foam in sclerotherapy or suggest that the techniques described therein could not or should not be used to generate foams for sclerotherapy. Rather, Levy uses verbiage which is suggestive that the instant methods are merely an “alternative” use for a foam generating apparatus. Specifically, Levy recites (Par. 5) “[t]o date, medical foam has been strictly used in sclerosing applications, wherein blood vessels are destroyed…[m]edical foam has not been previously utilized in wound therapy or hair growth” and (Par. 29) “to date, the use of medical forms has been largely limited to sclerotherapy, wherein blood vessels/tissues are destroyed. CO2 enriched foam produced in the foregoing manner may alternatively be used to stimulate hair follicle growth”. This is clearly suggestive that Levy is describing various alternative uses for medical foams and that Levy has merely discovered a new use for such medical foams (i.e. wound, ulceration, hair follicle stimulation) in addition to previously recognized uses (sclerotherapy). In fact, Levy recognizes that (Par. 32) “[w]hile this detailed description has set forth particularly preferred embodiments of the apparatus of this invention, numerous modifications and variations of the structure of this invention, all within the scope of the invention, will readily occur to those skilled in the art. Accordingly, it is understood that this description is illustrative only of the principles of the invention and is not limitative thereof.” 
Examiner submits that using the foam generating nozzle design of Levy to generate foams for other recognized medical applications (including sclerotherapy as recognized by Levy – Par. 5 and 29) is merely one such obvious application within the scope of the invention, whereby the applications of such a nozzle construction for in vivo generation (as opposed to solely ex vivo application) are understood to flow in an obvious manner based upon the disclosure of Netzer that such in vivo generation improves the delivery of the foam to the treatment sight, particularly during sclerotherapy, and limits that opportunity for the foam to collapse prior to treatment occurring.
Appellant argues (Pg. 11) “Levy… ultimately teaches away from intravascular applications contemplated by Netzer by nothing the disclosed invention is directed toward something very different from sclerotherapy”. However, this is not persuasive.
Examiner submits that there is no basis for suggesting that Levy teaches away from sclerotherapy applications or utilization of the nozzle for in vivo applications in addition to utilizing it for ex vivo applications in wound care and hair follicle stimulation. Examiner submits that Levy cannot be considered to “teach away” from combination with Netzer inasmuch as “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…”, see In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Here, Levy does not disparage the use of such an apparatus to generate foams for sclerotherapy, rather Levy recognizes the use of such foams as old hat and merely seeks to concern itself with what Levy considers to be a NEW utility for a previous technology. While only explicitly applying this foam generating technique to wound therapy/ulcer treatment/hair follicle stimulation/compartmentalization (Par. 13), implicit mention of these utilities alongside previously known uses of medical foam is strongly suggestive to those of ordinary skill in the art that that might consider such a nozzle construction for sclerotherapy as well, satisfying the “any other use” (Par. 13) of “any of various solutions” (Par. 29) indicated by Levy. Silence by a singular prior art to explicitly address the claimed solution cannot conceivably be considered a “teaching away”.
Appellant argues (Pg. 12) that “[t]he Examiner’s roadmap rationale does not follow the teachings of Levy and is fatally flawed”. However, this is not persuasive
Levy explicitly indicates various known (sclerotherapy) and new (wound, ulcer, hair stimulation treatment) for medical foams – reciting them side-by-side without commentary which seeks to disparage the previous use. Levy clearly indicates that it is known to use foam generating systems to generate foams for sclerotherapy (Par. 5 and 29) which is sufficient to form a suggestion that Levy’s specific venturi arrangement might be suitable for “any other use” (Par. 13) to delivery “any of various solutions” (Par. 29) within the context of obvious modifications to the invention (Par. 32). 
To focus on Appellant’s analogy of a literal road map – Examiner submits that the disclosure of Levy is akin to providing an existing map for traveling within a city (i.e. medical foams for use in sclerotherapy) while also including new roads that map out a new bridge (i.e. a venturi mixing chamber) which has just finished construction which can be used to travel to a new destination (i.e. medical foams for use in wound, ulcer, and hair treatment) previously unserved without the bridge. While Levy is only explicitly addressing this new destination, the ordinary driver (capable of reading maps) would be able to look at this new map and immediately recognize and appreciate that this new bridge can also be useful for reaching existing destinations via new routes. 
For example, when the Verranzano-Narrows Bridge opened in 1964 joining Brooklyn and Staten Island, the primary concern was travel between those two Burroughs. However, a resident of Bay Bridge Brooklyn would now have the option of crossing the new Verranzano-Narrows Bridge and the previously constructed Goethals Bridge (open since 1928) to provide an alternative route to reach Newark Liberty Airport (versus their previous route via Manhattan and Jersey City) which provides potential distance and traffic savings (see below). 

    PNG
    media_image2.png
    619
    1141
    media_image2.png
    Greyscale


Likewise, there is no suggestion by Levy that the use of this venturi based mixing chamber should be limited to only these new (i.e. wounds, ulcers, and hair growth) uses for medical foam and would not be useful for the old uses (e.g. sclerotherapy) explicitly discussed by Levy. Therefore the ordinary artisan would be capable of immediately envisaging other uses for this new nozzle including generating of medical foams for alternative purposes (particularly those alternative purposes explicitly mentioned by Levy – i.e. sclerotherapy – see Par. 5 and 29). Given this previously recognized application of foam, the ordinary artisan would have been compelled to try this new venturi based mixing chamber in an in vivo based system for sclerotherapy, such as that disclosed by Netzer, in order to receive the beneficial agitation effects of a venturi based mixing chamber while using it in a system which allows for in vivo generation (as opposed to ex vivo generation) such that the foam may be directly produced at the treatment site thereby preventing premature collapse of the foam (see Netzer). The ordinary artisan would reasonably recognize and appreciate that two different means (i.e. venturis versus baffles) could logically be substituted for one another without issue to obtain a straightforward and predictable outcome and collectively reap the benefits of a venturi agitation mechanism and in vivo generation..
Appellant argues (Pg. 13) that “[t]he cited art does not disclose or suggest, whether taken alone or in combination, the highly specific arrangement of elements contemplated in accordance with the present invention”. However, this is not persuasive. Here Appellant’s arguments are merely conclusory statements and largely focus on Netzer without considering the specific analysis proffered in the Final Office Action as to modification of Netzer in view of Levy. In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Here, the prior art of Netzer and Levy obviates the construction of a catheter system (see generally Fig. 4 – Netzer) useful for the generation of in vivo foams for sclerotherapy, wherein the existing agitation mechanism (i.e. the singular conduit with barrels 400) is replaced with a venturi based mixing chamber, wherein the mixing chamber is fed by a multi-channel arrangement.

    PNG
    media_image3.png
    480
    604
    media_image3.png
    Greyscale

Supplemental Figure: Examiner’s rendering showing substitution of the mixing tip arrangement of Netzer with a suitable, art-recognized alternative tip construction (see Levy) wherein the tip is fed from supply lines provided within the catheter to communicate with the multi-channel arrangement of the mixing tip to permit in vivo generation of sclerosing foam via a suitable, venturi based system.
	As such, the features cited by Appellant are clearly known and obvious over the prior art. Specifically:
	A foam generating tip assembly composed of:
A multi-channel arrangement at a proximal first end thereof (see Levy – 230/256, 225/216)
A tip at a distal second end thereof (see Levy – 2, 240 – see Fig. 3)
A catheter (see Netzer, 110) connecting a compressed gas unit (see Levy, 1; equivalent to 406a of Netzer) and the medical solution (see Levy, 290; equivalent to 405a of Netzer) to the proximal first end of the foam generating tip assembly (see Fig. 2, Levy; see also Fig. 4, Netzer)
The multi-channel arrangement of the foam generating tip assembly including first (230, 256) and second (225, 216) channels leading to, and in fluid communication with, a mixing chamber (240) located in a central portion of the foam generating tip assembly.
	
B. Rebuttal of Appellant’s arguments concerning the rejection of Claim 1 over Levy in view of Netzer and Larson

	Appellant argues (Pg. 16) “Levy and Netzer are unrelated and, for the reasons discussed above in Section I, one looking to modify Levy would not look to Netzer just as one looking to modify Nezter would not look to Levy”. However, this is not persuasive.
	As afforded much greater detail above, Levy and Netzer are both directed toward the generation of medical treating foam via the agitation of a liquid component and a gaseous component, with BOTH Levy and Netzer discussing sclerotherapy applications of such medical foams. As such, Levy and Netzer are clearly related and within the same field of endeavor. 
Furthermore, the Larson reference serves as an additional, clear linking reference establishing that a catheter system can be used to not only deliver sclerosing agents, but also be useful for the treatment of wounds ulcers (Col. 1, Ln. 66 – Col. 2, Ln. 5) by delivering medicaments for direct, local application to the ulceration. Relatedly, the Levy reference is also explicitly related to the treatment of wounds, such as ulcers (Abstract; Par. 2, 12, 13, 14, 29…etc.) Examiner notes that there is absolutely no suggestion in Levy that these wounds/ulcers are specifically only skin wounds/ulcers – in fact the phrase “skin”, “dermal”, “epidermis”…etc. are never recited in association with the wounds and ulcers. 
As such, the ordinary artisan would look to the disclosure of Larson, which discloses using a catheter to deliver an ulcer treating formulation directly to the treatment area with topical application of the formulation (Col. 1, Ln. 66 – Col. 2, Ln. 5), as well as the disclosure of Levy, which discloses that medical foams can be useful to treat wounds and ulcers (Par. 12), and come to the conclusion that the medical foams of Levy could beneficially be applied, via catheter, to internal wounds and ulcerations.
Netzer, which is in the same field of endeavor as both Levy (i.e. medical foam generation) and Larson (i.e. catheter based systems for in vivo treatment), discloses that in vivo generation of foam is preferable to ex vivo generation, so that the foam can be generated directly at the treatment site to thereby limit and prevent premature collapse of the foam (Par. 4, 11, and 83). As such, the ordinary artisan would have found to obvious to modify the system of Levy to provide the foam generating apparatus as part of a catheter system, as disclosed by Netzer, in order to ensure that the foam is generated directly at the treatment site to prevent premature collapse/decay of the foam prior to reaching the target wound/ulcer. 
	Appellant argues (Pg. 16) that “Levy only contemplated the treatment of topical wounds…” However, this is not persuasive.
	Examiner notes that the phrase “topical wounds” is NEVER used in the disclosure of Levy, nor are terms “dermal”, “epidermal”…etc. Examiner submits that wounds (and ulcers) are only described by Levy generically (see Abstract; Par. 3, 5, 6, 8, 9, 11, 12, 29, 32). In fact the only place where “skin” is expressly mentioned is in relation to hair growth stimulation, not wound care (Par. 11). Examiner further notes the term “topical” only appears in the document once, in Claim 5, and never in the specification proper. Furthermore, there is no indication that such “topical application of said CO2 enriched medical foam onto one of a wound…” should be limited to external wounds (as opposed to inclusive to topical application of formulations to internal wounds as well). The term “topical” is defined as “designed for or involving local application and action (as on the body)” – see Merriam-Webster’s Online Dictionary, and is not limited to skin or external applications, whereby such “topical” application would also cover the direct and local application of medicaments as disclosed by Larson (see Col. 1, Ln . 66 – Col. 2, Ln. 5).
Examiner submits that logically, a medical foam in accordance with Levy would be considered by the ordinary artisan be useful for any and all wounds to which the medicament can be directly (locally) applied, including those within a body cavity (e.g. a peptic or intestinal ulcer such as those discussed by Larson), on the surface of an internal bodily organ accessed during surgery, or within the vasculature. Levy illustrates that the apparatus can be used, in certain cases, to fill a syringe (260) which can then be used to direct the foam onto a wound or ulceration, whereby syringes can be used to debride external wounds, but are also standardly used for internal applications (i.e. hypodermic, intravascular, intraluminal, intra-alimentary…etc.) See Par. 14 where Levy states “[t]he invention can be used to provide CO2 or like gases to one syringe, two syringes with a stopcock connector, or any container than can house or store the CO2 before using it to aid in ulcer healing…” As such, Examiner submits that the medical foam of Levy would not have been considered by the ordinary artisan to be limited to ONLY external applications and would consider internal applications as discussed by Larson.
	Appellant argues (Pg. 16) that “topical wounds are commonly treated by dermatologists, while intravascular treatments such as disclosed by Larson are commonly performed by interventional radiologists”. However, this is not persuasive.
	Firstly, Examiner notes that Larson is not limited to intravascular treatments (see Col. 1, Ln. 65 – Col. 2, Ln. 5), whereby Larson explicitly suggests “treatment of ulcers in the stomach lining” and Levy does not suggest “topical wounds” at all and is directed to wounds and ulcers in the general sense (a genus which would logically include the same stomach ulcers to be treated by Larson). 
Furthermore, Examiner notes that “topical wounds” (assuming topical wound is limited to dermal wounds without evidence present in the disclosure of Levy) are commonly treated by ALL types of doctors – for example a primary care physician, emergency medical doctor….etc. will all be commonly expected to treat various types of wounds and ulcers. Furthermore, it is noted that during medical school ALL doctors are trained in general and cross-disciplinary medicine including clinical rotations in dermatological, interventional, radiological…etc. whereby a doctor will be familiar with treatment techniques outside their specific post-residency specialization.
Appellant argues (Pg. 19) “it is left unanswered how one or ordinary skill in the art would go about modifying Levy so as to read upon the pending claims [i.e. incorporation of dual channels within a catheter where Levy only explicitly shows dual lumens provided ex vivo].” However, this is not persuasive. 
Examiner first notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Examiner submits that aggregating two lumens (see 256, 216 – Levy) within a single catheter is a trivial task for one having ordinary skill in the art. 
For example, looking at Netzer (Fig. 1) a catheter tube (101) is provided which aggregates a liquid supply line (110) and a gas supply line (105), i.e. a singular catheter with two discrete flow channels which are provided to permit in vivo foam generation. See also Netzer at Par. 36 which recites “[s]upply lines to both sources may be used, which may be embodied in various ways… [i]n any case, the catheter is configured such that both media are guidable to the flow channel where they are mixed by the micro foam device”. See also Netzer, at Par. 54 which recites “[a]ccording to an exemplary embodiment, at least one medium supply line like a gas and/or fluid supply line is provided by the catheter”. See also, Netzer at Fig. 4 which illustrates, schematically, where two supply lines 405a, 406a commonly interface into a catheter (400) to be combined into a mixing chamber comprising static baffles (400) for creating turbulence (405b, 406b) and foam generation (402) – whereby Examiner submits that collectively aggregating the fluid supply lines (256, 216) within a singular catheter such that the sources can be provided via the catheter for in vivo foam generation is a trivial modification and provided with both sufficient direction and expectation of success in light of the prior art, as well as the customary level of knowledge and understanding for the ordinary artisan.
Attention is also directed toward Larson (see Fig. 3) which describes a catheter (124) comprising a multi-channel arrangement (see 162, 132) demonstrating a different arrangement known to the prior art to provide a catheter having two discrete flow channels.
Furthermore, demonstrable of precisely how commonplace multi-lumen catheters are, the CPC classification system relied upon by the USPTO includes a specific subclass A61M2025/0037 “[catheters] characterized by [multiple] lumina being arranged side-by-side” – whereby this subclass is populated by over 1,350 U.S. Patent and PGPUB documents, with foreign document databases (e.g. WO, EP, JP, CN…etc.) adding at least an additional 3,799 published documents. A61M2025/0039 adds “[catheters] characterized by [multiple] lumina being arranged coaxially” and A61M2025/004 adds “[catheters] characterized by [multiple] lumina being arranged circumferentially” – each subclass with similar numbers of domestic and foreign publications. As such, multi-lumen catheters of various arrangements of the fluid channels/lumens is notoriously commonplace and integrating two lumens within a single catheter shaft is a trivial design task for the ordinary artisan.
Interaction between the lumens would be understood to be provided in the same manner as illustrated in Levy, i.e. the two lumens (see generally 256, 216) will feed through a singular catheter (see both Netzer and Larson) into the mixing chamber (see Fig. 3). The tip of Levy will be understood to be integrated into the distal end of a catheter in a manner related to the mixing baffles (400) of Netzer (Fig. 4), wherein this mixing chamber is fed by two discrete flow channels/lumens (see generally 256, 216 – Levy; see also 105, 110 – Netzer; see also 132, 162 Larson).
 Appellant’s attention is further directed toward the supplemental figure previously provided (above and in the Final Office Action) concerning Netzer as modified by Levy (see below) which is demonstrative of bodily incorporation of the teachings of the prior art to be a trivial task by internalizing the supply lines within a catheter shaft such that they might feed into a distally provided, in vivo mixing apparatus of the type described by Levy. Specifically, the claimed invention can be arrived upon by merely integrating the nozzle construction of Levy at the distal end of a catheter (see generally the replacement of 400 of Netzer with 240 of Levy), whereby supply lines for this nozzle can be routed internal to the catheter for in vivo generation of the foam (see generally 105, 110 of Netzer; see also 160, 132 of Larson) – whereby only predictable results will be obtained (i.e. substitution of foam generating nozzle constructions) to obtain a predictable and expected outcome (i.e. in vivo generation of foam being beneficial versus ex vivo generation as it limits decay/collapse of the foam – see Netzer) to treat specific medical conditions (i.e. stomach/peptic ulcers – see Larson) provided within the broader species of general wounds and ulcers (see Levy).

    PNG
    media_image3.png
    480
    604
    media_image3.png
    Greyscale


(6) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783        
                                                                                                                                                                                                04/29/2022                                                                                                                                                                                                   
Conferees:
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783                                                                                                                                                                                                        
/MICHAEL J MILANO/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.